Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
	Applicant’s election with traverse of Group III, claims 17-25, and the election of species of B:  a mammalian source as the fat globule source in response to the restriction requirement of 09/09/2020 and 11/24/2020 is acknowledgement. The traversal is based on the ground that Applicant argues that although claims directed to the non-elected groups will be “withdrawn” rejoinder of the non-elected claims is respectfully requested should a generic clam be found patentable.  Claim 17 is generic as to the compositions.  The election is made with traverse because the cannabinoids, hemp oils, cannabis oils, and combinations thereof, recited in claims 1-11, are lipophilic substances.  Accordingly, claims 1-11 have each been amended to depend from claim 17.  Rejoinder and examination of claims 1-11 are respectfully requested.  Each of claims 26-30 ultimately depends from claim 17, so if claim 17 is allowed, so too should claims 26-30 be allowed.  Rejoinder and favorable consideration of claims 26-30 are also respectfully requested.  Favorable consideration is respectfully requested. 	Applicant’s arguments are found persuasive. Therefore, claims 1-11 have been rejoined with Group III.   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-11, 17-18 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-2, 6-11, 17-18 and 21-25 is/are directed to a natural phenomenon (i.e., a law of nature and a product of nature-e.g. step 1).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial (i.e. do not recite additional elements/steps that integrate the exception into a practice application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients-steps 2A2 and 2B) – i.e., as drafted, the cited claims read upon a product of nature for the following reasons:   
Claims 1-2, 6-11, 17-18 and 21-25 are drawn to a composition (a soluble form (as an emulsion) of a mixture) comprising a lipophilic substance (i.e. cannabinoid or hemp oil or cannabis oil and/or oils), fat globules from a mammalian source (animal milk fat globules), fat-soluble vitamins and natural water (i.e. all the claimed active ingredients are naturally-occurring ingredients). The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no 
Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-11, 17-18 and 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reillo et al. (US 20170020945). 
A composition (a soluble form of a mixture) comprising a lipophilic substance (i.e. cannabinoid or hemp oil or cannabis oil and/or oils), fat globules from a mammalian source (animal milk fat globules), fat-soluble vitamins and natural water is claimed. 
Reillo teaches a composition (a soluble form (as an emulsion) of a mixture) comprising a lipophilic substance (i.e. cannabinoid and/or oils), fat globules from a 
 Therefore, the reference is deemed to anticipate the claimed invention. 
Claims 1-2, 6-11, 17-18 and 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Docherty et al. (US 20180117161). 
Docherty teaches a composition (a soluble form (as an emulsion) of a mixture) comprising a lipophilic substance (i.e. cannabinoid and/or cannabinoid oils and/or oils), fat globules from a mammalian source (animal milk fat globules), fat-soluble vitamins and natural water (see entire document including e.g.- title, abstract and claims). 
 Therefore, the reference is deemed to anticipate the claimed invention. 
            
            Please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).


Please note that the patentability of a product does not depend upon the method of production (i.e., the method of obtaining the extract/product in a particular manner as claimed in claims 2, 7-10, 18 and 22).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 6-11, 17-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Reillo et al. (US 20170020945). 
Reillo teaches a composition (a soluble form (as an emulsion) of a mixture) comprising a lipophilic substance (i.e. cannabinoid and/or oils), fat globules from a mammalian source (animal milk fat globules), fat-soluble vitamins and natural water (see entire document including e.g.- title, abstract and claims). 
It would have been obvious to one of ordinary skill in the art the time the claimed invention was made to provide a composition (a soluble form (as an emulsion) of a mixture) comprising a lipophilic substance (i.e. cannabinoid and/or oils), fat globules from a mammalian source (animal milk fat globules), fat-soluble vitamins and natural water based upon the beneficial teachings provided by Reillo (as fully discussed above). The adjustment of a particular conventional working condition therein (e.g. determining suitable amount/ranges/ratios of each active ingredient within the composition and the substitution of one form for another) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.
Claims 1-2, 6-11, 17-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Docherty et al. (US 20180117161). 
Docherty teaches a composition (a soluble form (as an emulsion) of a mixture) comprising a lipophilic substance (i.e. cannabinoid and/or cannabinoid oils and/or oils), fat globules from a mammalian source (animal milk fat globules), fat-soluble vitamins and natural water (see entire document including e.g.- title, abstract and claims).
 It would have been obvious to one of ordinary skill in the art the time the claimed invention was made to provide a composition (a soluble form (as an emulsion) of a mixture) comprising a lipophilic substance (i.e. cannabinoid and/or cannabinoid oils and/or oils), fat globules from a mammalian source (animal milk fat globules), fat-soluble vitamins and natural water based upon the beneficial teachings provided by Docherty (as fully discussed above). The adjustment of a particular conventional working condition therein (e.g. determining suitable amount/ranges/ratios of each active ingredient within the composition and the substitution of one form for another) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

            Please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).


Please note that the patentability of a product does not depend upon the method of production (i.e., the method of obtaining the extract/product in a particular manner as claimed in claims 2, 7-10, 18 and 22).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113). 

Conclusion
No claim is allowed. 
	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655